Citation Nr: 0612902	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from May 1970 to 
May 1972 and from August 1977 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which granted the veteran's 
claim for service connection for PTSD and assigned a 30 
percent rating.  In December 2004, the Board remanded the 
case for additional development, to include obtaining 
additional medical records and providing the veteran with a 
supplemental statement of the case.  That development has 
been completed and the case has been returned to the Board 
for adjudication.  

Pursuant to the veteran's request, a Board Video conference 
hearing was held before the undersigned in November 2004.  
The transcript is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the service-connected 
PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; his 
Global Assessment of Functioning (GAF) scores have been from 
59 to 70 and his PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 
4.7 and Codes 9400, 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2004 
Board remand, the RO rating decision, the statement of the 
case and supplemental statements of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the March 2002, November 2002 and December 2004 letters, 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2002, November 2002 and December 2004 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The March 
2002, November 2002 and December 2004 letters collectively, 
requested that the veteran provide the RO any evidence in his 
possession that pertained to his claim.  Additionally, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the September 2002 
RO decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the September 2002 RO decision 
and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would help substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased initial rating for PTSD, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for an increased rating.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran was provided with the criteria for the 
potential higher ratings for his psychiatric disorder and, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, the question of an effective date for an increase is 
rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, were adequate for 
rating purposes.  That is, the relevant medical and lay 
evidence is sufficient for a determination on the merits of 
the appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Factual Background

The veteran contends that his PTSD disorder is more disabling 
than currently evaluated.  While a lay witness can report 
what he experiences, the extent of a disability or whether 
there are certain manifestations, required for a higher 
evaluation, raise medical questions which require the 
competent opinion of a medical professional.  See 38 C.F.R. § 
3.159(a) .  Therefore, while the veteran may believe as a 
layman that his psychiatric disability is so disabling that 
it warrants a higher rating, the actual rating depends, in 
large part, on whether trained medical professionals find the 
manifestations required for a higher evaluation under the 
applicable rating criteria.  

Post-service VA medical reports show that the veteran 
reported having problems at work.  He described his position 
as stressful.  The veteran also complained of problems 
relating to his son.  In June 2001 he related reported 
decreased energy, forgetfulness and problems concentrating. 

At the July 2002 VA examination, the veteran gave a history 
of sleep disturbance, irritability, hypervigilance, intrusive 
memories from Vietnam, and hearing voices at night.  He also 
indicated that he avoided crowds and being around other 
people in general.  The veteran said that he had few 
friendships and socialized very little, primarily with his 
wife and family.  He presented as mildly depressed and his 
affect appeared to decrease in range and intensity.  The 
examiner found the veteran's thoughts were found to be 
coherent, logical and goal oriented.  There was no indication 
of suicidal or homicidal ideation, abnormal speech, memory 
loss or impairment of thought process and communication.  The 
examiner, who performed the July 2002 examination, 
characterized the veteran's PTSD as mild in frequency and 
severity.  The Global Assessment of Functioning (GAF) score 
for the veteran's PTSD was recorded as 70 and it was further 
characterized as mild in frequency and severity.  

Additional VA medical records show that in May 2003, the 
veteran admitted to occasional thoughts of suicidal and 
homicidal ideation.  He also stated that he heard noises at 
night that he described as slamming doors as opposed to 
voices.  A clinician indicated that the veteran had been 
diagnosed with a depressive disorder along with his previous 
PTSD diagnosis (February 2004).  The reports show increasing 
psychiatric symptoms which affected his ability to work 
effectively, as well as to form quality and appropriate 
social relationships.  There was also indication of increased 
isolation.  

In a November 2003 statement, the veteran's employer stated 
that he and other employees had witnessed the veteran 
behaving abnormally in the prior months.  He specifically 
stated that the veteran had fearful or alarming reactions 
toward his co-workers, increased forgetfulness and difficulty 
understanding complex instructions.  
At a personal hearing held in November 2004, the veteran 
testified that he had a poor work attendance record, which 
was due in part to a lack of motivation to report to work.   

The examiner who performed the April 2004 VA examination 
found that the veteran was chronically sad and tearful.  
There was no evidence of hallucinations, delusions, panic 
attacks or abnormal speech.  The clinician concluded that the 
veteran's depression had worsened and that this in turn had 
made his PTSD symptomatology more apparent.  The diagnoses 
were recorded as chronic major depression, moderate and in 
partial remission; and PTSD, chronic, mild.  The GAF score 
was recorded as 59, based on the fact that the veteran had 
moderate symptoms with moderate difficulty in social and 
occupational functioning.
Law and Regulations

The veteran served in the Republic of Vietnam during the war 
and was exposed to several stressful situations while on 
active duty.  By a rating decision dated in September 2002, 
the RO granted service connection to the veteran for PTSD and 
a 30 percent disability rating was assigned for this 
condition, effective from the date of receipt of the original 
claim in March 2002.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as the 
claim in this case, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 
9411, regarding PTSD and generalized anxiety disorders, a 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
is warranted if the veteran experiences occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next highest rating of 70 percent is 
warranted only when the veteran experiences occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis

The veteran contends that his PTSD is more disabling than 
currently evaluated.

In considering the relevant evidence summarized above, the 
Board finds that the veteran's chronic PTSD disorder has 
generally been characterized as mild to moderate.  
Additionally, the clinicians who have treated or examined the 
veteran have consistently indicated that there is a 
correlation between the worsening of the veteran's 
psychiatric symptoms and noncompliance with taking 
medication.  For example, in July 2002, the examiner noted 
that his psychiatric symptoms had improved with medication.  
The VA examiner who performed the April 2004 VA examination 
indicated that while the veteran complained of problems 
performing his job duties, he also admitted that taking 
medication helped his condition.  This latter psychiatrist 
opined that the veteran's symptoms would substantially 
improve with medication compliance.  

The GAF scores ranging from 59 to 70 are consistent with 
overall mild to moderate impairment.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).  

The medical evidence shows that the service-connected PTSD is 
symptomatic, to include depressed mood and affect, and is 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, which is 
contemplated by the current 30 percent rating.  His 
psychiatric disorder is not manifested by most of the 
symptoms listed in the applicable criteria as illustrative of 
occupational and social impairment with reduced reliability 
and productivity, to include a circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

As to the latter criterion, whether there is such difficulty 
with social relationships, the record reflects that the 
veteran has been married for over 27 years and lives with his 
wife.  Additionally, the record shows that he has been 
steadily employed with the same employer since approximately 
1992, and there is no indication that his position or his 
duties have changed.  At the April 2004 VA examination, he 
described meaningful interpersonal relations with his family, 
group therapy members, and with other veterans.  

The Board is cognizant of the fact that symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  In this case, in addition 
to not having most of the symptoms listed as illustrative of 
a 50 percent rating, his GAF scores of 59 to 70 reported in 
recent years are also not indicative of occupational and 
social impairment with reduced reliability and productivity, 
within the meaning of 38 C.F.R. § 4.130, Codes 9400 and 9411.

The post-service VA psychiatric examination reports dated in 
recent years, prepared by trained psychiatric medical 
professionals, provide the most probative evidence as to the 
extent of the current psychiatric disability.  These reports 
demonstrate, by a preponderance of the evidence, that the 
veteran's psychiatric disability does not more nearly 
approximate the criteria for the next (50 percent) highest 
rating.  38 C.F.R. § 4.7.  Consequently, an initial or staged 
rating in excess of 30 percent is not warranted.    

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 30 percent for the veteran's 
PTSD, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there 
has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment (emphasis added) or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  The veteran's employer did indicate in a statement 
that he and other employees had witnessed the veteran 
behaving abnormally in the prior months, to include having 
fearful or alarming reactions toward his co-workers, 
increased forgetfulness and difficulty understanding complex 
instructions.  However, the record shows that he has been 
steadily employed with the same employer since approximately 
1992, and there is no indication that his position or his 
duties have changed.  While there is some indication of 
industrial impairment, the current 30 percent rating 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  As to the question of hospitalizations, upon the 
April 2004 VA examination, the veteran denied a history of 
any hospitalizations due to PTSD.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied. 



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


